Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 1 of 47 Page ID
                                 #:9802




                       EXHIBIT F
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 2 of 47 Page ID
                                 #:9803




        Henry N. Jannol, SBN 66309
    2   hni@smbgroup.com
        Paul H. Levine, SBN 82297
    3
        phl@smbgroup.com
    4   LAW OFFICES OF HENRY N. JANNOL
        A PROFESSIONAL CORPORATION
    5   10850 Wilshire Boulevard
    6   Suite 825
        Los Angeles, California 90024-4644
    7   T:    310/552-7500
        F:     310/552-7552
    8

    9   Attorneys for Defendants Integrated
        Administration and Kiarash Jam
   10

   11
                              UNITED STATES DISTRICT COURT
   12
                             CENTRAL DISTRICT OF CALIFORNIA
   13

   14    THE WIIV.IBLEDON FUND, SPC                 CASE NO.: 2:15-CV-6633-CAS-
         (CLASS TT),                                AJWx
   15                   Plaintiff,
                                                    Hon. Christina A. Snyder
   16   v.
                                                    DEFENDANT KIARASH JAM'S
   17   GRAYBOX, LLC; INTEGRATED                    SUPPLEMENTAL RESPONSES
        ADMINISTRATION; EUGENE                      TO PLAINTIFF'S FIRST SET OF
   18   SCHER, AS TRUSTEE OF                        COMBINED WRITTEN
        BERGSTEIN TRUST; AND                        DISCOVERY
   19   CASCADDE TECHNOLOGIES CORP.,
   20                      Defendants.
   21
        THE WIMBLEDON FUND, SPC
   22   (CLASS TT),
                    Plaintiff,
   23   v.
   24   DAVID BERGSTEIN, JERO:ME
        SWARTZ, AARON GRUNFELD, AND
   25   KIARASH K. JAM,                                            PLAINTIFF'S
                                                                     EXHIBIT
   26                     Defendants.
   27

   28
                     DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                            FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 3 of 47 Page ID
                                 #:9804



                                    PREL~INARYSTATEMENT


    2
               Pursuant to Rules 26, 33, 34 and 36 of the Federal Rules of Civil Procedure,
    3
        Defendant Kiarash Jam ("Defendant" or "Jam") hereby responds and objects to
    4
        Plaintiff's First Set of Combined Written Discovery, as follows:
    5                                  GENERAL OBJECTIONS
    6

    7
               Jam generally objects to the Combined Written Discovery on each and every

    8
        one of the following grounds, which are incorporated into and made a part of Jam's

    9
        response to each and every Request for Production, Request for Admission, and

   10   Interrogatory:

   1I          1.    Jam objects to the Requests for Production, Requests for Admission, and

   12   Interrogatories insofar as they seek documents and/or information belonging to other

   13   defendants in this action and/or non-parties, including, but not limited to Advisory IP

   14   Services, Inc. flkla Swartz IP Services Group, Inc. ("SIP"), Graybox LLC, Cascade

   15   Technologies Corp., Integrated Administration, FBO Weston Capital Partners Master

   16   Fund, Pineboard Holdings, Inc., Pineboard Funding, Broadway 4D Theaters, Henry

   17   N. Jannol and/or the Law Offices of Henry N. Jannol. Such responsive documents, to

   18   the extent they exist, are in the possession, custody, or control of those entities or

   19   persons and should be obtained by directing discovery at those entities or persons.

   20   Jam's responses and/or production of responsive documents relate only to those

   21   documents in Jam's possession, custody, or control and do not reflect the documents
   22   which may or may not be in the possession, custody, or control of other entities or
   23   persons.
   24         2.     Jam objects to the Combined Written Discovery, and to the Definitions
   25   and Instructions set forth therein, to the extent they seek information protected from
   26   disclosure by the attorney-client privilege, the attorney work product doctrine, the
   27   common interest privilege and/or any other applicable privilege, doctrine, or
   28   protection. Jam uses the term "Privilege" in these objections to refer to each and all
                                                    2
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRJTTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 4 of 47 Page ID
                                 #:9805



        of these privileges, doctrines, and protections from disclosure; uses the term

    2
        "Privileged" to refer to any information protected from disclosure by any one or more
    "_, Privileges; and uses the term "non-privileged" to refer to any information not so

    4
        protected. Any inadvertent production of Privileged information shall not constitute a

    5
        waiver of any applicable Privilege.

    6
               3.    Jam objects to the Combined Written Discovery, and to the Definitions

    7
        and Instructions set forth therein, to the extent they seek to impose obligations upon

    8
        Jam different from, or in addition to, those obligations imposed by the Federal Rules

    9   of Civil Procedure ("FRCP"), the Local Rules for the United States District Court for

   10   the Central District of California ("Local Rules"), or the Orders of the Court. Jam's

   11
        responses shall be controlled by and comply with the requirements of the Federal

   12   Rules of Civil Procedure, the Local Rules, and the Orders of the Court.

   13          4.    Jam objects to the Combined Written Discovery, and to the Definitions

   14   and Instructions set forth therein, to the extent that they use terms that are not defined

   15   or understood, or are vaguely and/or ambiguously defined, and therefore fail to

   16   identify with reasonable particularity the information sought. Jam will not speculate

   17   as to the meaning of such terms.

   18          5.    Jam objects to the Requests, and to the Definitions and Instructions set

   19   forth therein, to the extent they are overbroad, vague, ambiguous, unduly

   20   burdensome, oppressive, seek information that is not relevant to the subject matter of

   21   this action or to the pled claims or defenses of any party.

   22         6.     Jam objects to the Requests, and to the Definitions and Instructions set

   23   forth therein, to the extent they seek information that constitutes or contains

   24   proprietary, confidential, trade secret, third party, or sensitive business information.

   25         7.     Jam objects to the Requests for Production or Interrogatories to the
  26    extent that they call for Jam to create compilations of material or call for matters to be
  27    produced in a form or manner other than that kept by Jam in the usual course of
  28    business.
                                                 3
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 5 of 47 Page ID
                                 #:9806



              Jam has not completed his investigation of the facts relating to this case and has

    2
        not completed it preparation for trial. The following responses are based upon
    . , information presently available to jam and are made without prejudice to Jam's right
    j




    4
        to utilize subsequently discovered facts.

    5

    6
              Except for explicit facts admitted herein, no incidental or implied admissions

    7
        are intended hereby. The fact that Jam has answered any interrogatories should not

    8
        be taken as an admission that Jam accepts or admits the existence of any facts set

    9
        forth or assumed by such interrogatory, or that such response constitutes admissible

   10
        evidence. The fact that Jam has answered part or all of any interrogatory is not

   11
        intended and shall not be construed to be a waiver by Jam of all or any part of any

   12   objection to any interrogatory.

   13

   14
        SUPPLEMENTAL RESPONSES TO FIRST SET OF COMBINED WRITTEN DISCOVERY

   15

   16
        REQUEST FOR PRODUCTION NO. 1: All documents and communications
   17
        between you and Swartz concerning the Fund, the NPA, SIP and/or the Lawsuit.
   18

   19   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   20   the Request is overbroad as to time in that it does not specify any time period covered

   21   by the Request; (b) the Request is overbroad in scope; (c) the Request seeks

   22   information that is protected from disclosure by the attorney-client privilege, attorney

   23   work product doctrine, and the common interest privilege; (d) the Request seeks

   24   information that is not relevant Plaintiffs claims, including, but not limited to, call

   25   documents and communications concerning SIP, the Fund, and the Lawsuit; and (e)

   26   the Request seeks confidential and/or proprietary business information relating to SIP.

   27   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
  28
                                                 4
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 6 of 47 Page ID
                                 #:9807



        After a diligent search and reasonable inquiry, Jam has no documents responsive to

    2
        this Request.

    3   REQUEST FOR PRODUCTION NO. 2: All documents and communications
    4   between you and Bergstein concerning the Fund, the NPA, SIP and/or the Lawsuit.
    5
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    6
        the Request is overbroad as to time in that it does not specify any time period covered
    7
        by the Request; (b) the Request is overbroad in scope; (c) the Request seeks
    8
        information that is protected from disclosure by the attorney-client privilege, attorney
    9
        work product doctrine, and the common interest privilege; (d) the Request seeks
   10
        information that is not relevant Plaintiff's claims, including, but not limited to, call
   11
        documents and communications concerning SIP, the Fund, and the Lawsuit; and (e)
   12
        the Request seeks confidential and/or proprietary business information relating to SIP.
   13
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   14

   15   Jam will produce all documents in his possession, custody or control responsive to

   16   this Request.

   17   REQUEST FOR PRODUCTION NO.3: All documents and communications
   18   between you and Grunfeld concerning the Fund, the NPA, SIP and/or the Lawsuit.
   19
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   20
        the Request is overbroad as to time in that it does not specify any time period covered
   21
        by the Request; (b) the Request is overbroad in scope; (c) the Request seeks
   22
        information that is protected from disclosure by the attorney-client privilege, attorney
   23
        work product doctrine, and the common interest privilege; (d) the Request seeks
   24
        information that is not relevant Plaintiff's claims, including, but not limited to, call
   25
        documents and communications concerning SIP, the Fund, and the Lawsuit; and (e)
   26
        the Request seeks confidential and/or proprietary business information relating to SIP.
   27
        Accordingly, Jam withholds documents based upon the above grounds.
   28
                                                   5
                        DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 7 of 47 Page ID
                                 #:9808




       2    REQUEST FOR PRODUCTION NO. 4: All documents and communications
       3    between you and any third-party, excluding your counsel, concerning the Fund, the
       4    NPA and/or the Lawsuit.
       5
            RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
       6
            the Request is overbroad as to time in that it does not specify any time period covered
       7
            by the Request; (b) the Request is overbroad in scope in that it does not identify the
       8
            individuals or even categories of individuals whose communications are sought; (c)
       9
            the Request seeks information that is protected from disclosure by the attorney-client
       10
   ·        privilege, attorney work product doctrine, and the common interest privilege, both in
   11
            this litigation and in connection with other actions filed by Plaintiff and/or Plaintiffs
   12
            affiliate; (d) the Request seeks information that is not relevant Plaintiffs claims,
   13
            including, but not limited to, all documents and communications concerning SIP, the
   14
            Fund, and the Lawsuit; (e) the Request seeks confidential and/or proprietary business
   15
            information relating to SIP; and (f) the Request is unduly burdensome, oppressive,
   16
            and designed solely to harass.
   17
            Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   18

   19       After a diligent search and reasonable inquiry, Jam has no documents in his

   20       possession, custody or control responsive to this Request.

   21       REQUEST FOR PRODUCTION NO. 5: All documents and communications
   22       between you and the Fund.
   23
            RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   24
            the Request is overbroad as to time in that it does not specify any time period covered
   25
            by the Request; (b) the Request is vague and ambiguous in that it does not identify the
  26
            communicants at issue; (c) the Request is overbroad as to scope in that it does not
   27
            identify any subject matter associated with the documents and/or communications; (d)
  28
                                                     6
                          DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                 FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 8 of 47 Page ID
                                 #:9809




         in light of the vagueness and ambiguity of the Request, the Request may seek

    2
         information that is not relevant to Plaintiffs claims; (e) the Request seeks documents
    " that is equally available to Plaintiff and that is already in Plaintiffs possession,
    .)




    4
         custody, or control; and (f) the Request is unduly burdensome, oppressive, and

    5
         designed solely to harass.

    6    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    7
         After a diligent search and reasonable inquiry, Jam has no documents in his
    8
         possession, custody or control responsive to this Request.
    9
         REQUEST FOR PRODUCTION NO. 6: All documents and communications
   10
         between you and James King concerning the Fund, SIP, the NPA and/or the Lawsuit.
   11

   12    RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   13    the Request is overbroad as to time in that it does not specify any time period covered

   14    by the Request; and (b) the Request seeks documents that are not relevant to

   15    Plaintiffs claims.

   16    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   17
         After a diligent search and reasonable inquiry, Jam has no documents in his
   18
         possession, custody or control responsive to this Request.
   19
         REQUEST FOR PRODUCTION NO. 7: All documents and communications
  20
         between you and Albert Hallac concerning the Fund, the NPA, SIP and/or the
  21
         Lawsuit.
  22

  23     RESPONSE:       Ja~   specifically objects to this Request on the following grounds: (a)
  24     the Request is overbroad as to time, in that it does not specify any time period
  25     covered by the Request; (b) the Request is seeks information that is protected from
  26     disclosure by the attorney-client privilege, the attorney work product doctrine and/or
  27     the common interest privilege, in connection with other actions filed by Plaintiffs
  28     affiliate; and (c) the Request seeks information that is not relevant to Plaintiffs
                                                  7
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 9 of 47 Page ID
                                 #:9810



        claims.

    2   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    3
        Jam will produce all documents in.his possession, custody or control responsive to
    4
        this Request.
    5
        REQUEST FOR PRODUCTION NO. 8: All documents and communications
    6
        between you and Jeffrey Hallac concerning the Fund, the NPA, SIP and/or the
    7
        Lawsuit.
    8

    9
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   10
        the Request is overbroad as to time, in that it does not specify any time period

   11
        covered by the Request; (b) the Request is seeks information that is protected from

   12   disclosure by the attorney-client privilege, the attorney work product doctrine and/or

   13   the common interest privilege, in connection with other actions filed by Plaintiffs

   14   affiliate; and (c) the Request seeks information that is not relevant to.Plaintiffs

   15   claims.

   16   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   17
        After a diligent search and reasonable inquiry, Jam has no documents in his
   18
        possession, custody or control responsive to this Request.
   19
        REQUEST FOR PRODUCTION NO. 9: All documents and communications
  20
        between you and Keith Wellner concerning the Fund, the NPA, SIP and/or the
  21
        Lawsuit.
  22

  23    RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

  24    the Request is overbroad as to time, in that it does not specify any time period
  25    covered by the Request; (b) the Request is seeks information that is protected from
  26    disclosure by the attorney-client privilege, the attorney work product doctrine and/or
  27    the common interest privilege, in connection with other actions filed by Plaintiffs
  28    affiliate; and (c) the Request seeks information that is not relevant to Plaintiffs
                                                   8
                        DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 10 of 47 Page ID
                                  #:9811



        claims.

    2   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    3
        Jam will produce all documents in his possession, custody or control responsive to
    4
        this Request.
    5
        REQUEST FOR ADMISSION NO. 1: Admit that you executed the NP A, a true
    6
        and accurate copy of which is annexed hereto as Exhibit A (Bates labeled WF
    7
        192601949), on or about November 14, 2011, as SIP's Vice President.
    8

    9
        RESPONSE: Admit.

   1o   REQUEST FOR PRODUCTION NO. 10: All documents and communications
   11   concerning or relating to your responses to the preceding request for admission.
   12
        RE-SPONSE: Jam specifically objects to this Request on the following grounds: (a)
   13
        the Request is vague and ambiguous, (b) the Request seeks information that is
   14
        protected from disclosure by the attorney-client privilege, the attorney work product
   15
        doctrine and/or the common interest privilege, both in this action and in related
   16
        actions filed by Plaintiff and/or Plaintiffs affiliate, (c) the Request is overly broad in
   17
        that it does not specify the time period covered by the Request, and (d) the Request
   18
        seeks information that is not relevant to Plaintiffs claims. Accordingly, Jam
   19
        withholds documents based upon the above grounds.
   20
        REQUEST FOR ADMISSION NO. 2: Admit that you executed certain SIP
   21
        Reference Noes (the "SIP Notes"), true and accurate copies of which are annexed
   22
        hereto as Exhibit B (Bates-labeled WF 28-30), on or about 1~ovember 14,2011, as
   23
        SIP's Vice President.
   24

   25   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   26   the Request is vague and ambiguous in that it is unclear whether the Request seeks to

   27   attribute Jam's conduct on behalf of SIP as conduct of Jam personally.

   28   Subject to, and without waiving, the   foreg~g   objections, Jam responds as follows:
                        DEFENDANT KIARASHJAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 11 of 47 Page ID
                                  #:9812




        Admits that he executed the Notes.

    2   REQUEST FOR PRODUCTION NO. 11: All documents and communications
    3   concerning or relating to your responses to the preceding request for admission.
    4
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    5
        the Request is vague and ambiguous, (b) the Request seeks information that is
    6
        protected from disclosure by the attorney-client privilege, the attorney work product
    7
        doctrine and/or the common interest privilege, both in this action and in related
    8
        actions filed by Plaintiff and/or Plaintiffs affiliate, and (c) the Request is overly
    9
        broad in that it does not specify the time period covered by the Request. Accordingly,
   10
        Jam withholds documents based upon the above grounds.
   11
        REQUEST FOR ADMISSION NO. 3: Admit that by way of correspondence dated
   12
        November 17, 2011, a true and accurate copy of which is annexed hereto as Exhibit C
   13
        (Bates-labeled WF290-291), you advised Weston Capital Management LLC and/or
   14
        Weston Capital Asset Management, LLC that $5 million of the Fund's initial
   15
        investment in SIP would remain in cash or liquid investments until the SIP Notes
   16
        matured or redemption were requested
   17

   18   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   19   the Request is vague and ambiguous in that it is unclear whether the Request seeks to

   20   attribute Jam's conduct on behalf of SIP as conduct of Jam personally.

   21   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   22
        Admits that he signed the letter dated November 17, 2011, and further responds that
   23
        the letter speaks for itself.
   24
        REQUEST FOR PRODUCTION NO. 12: All documents and communications
   25
        concerning or relating to your response to the preceding request for admission.
   26

   27   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   28   the Request seeks information that is protected from disclosure by the attorney-client
              .                                   10
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 12 of 47 Page ID
                                  #:9813



         privilege, the attorney work product doctrine, and/or the common interest privilege,

     2
         both in this action and in related actions filed by Plaintiff and/or Plaintiffs affiliate,

     3
         (b) the Request is vague and ambiguous as to whether it seeks documents and

    4
         communications relating to Jam's response or seeks information underlying the

     5
         response, and (c) the Request seeks documents not relevant to Plaintiffs claims ..

     6
         Accordingly, Jam withholds documents based upon the above grounds.

     7   REQUEST FOR ADMISSION NO.4: Admit that less than $5 million of the
     8   Fund's initial investment in SIP remained in cash or liquid investments until the SIP
     9   Notes matured or redemptions were requested.
    10
         RESPONSE: Jam lacks knowledge or information as to the matter in the Request,
    11
         and after reasonable inquiry the information known or readily available to Jam is
   12
         insufficient to enable Jam to admit or deny said Request.
    ]3
         REQUEST FOR PRODUCTION NO. 13: All documents and communications
   14
         concerning or relating to your response to the preceding request for admission.
   15

   16    RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   17    the Request seeks information that is protected from disclosure by the attorney-client

   18    privilege, the attorney work product doctrine, and/or the common interest privilege,

   19    both in this action and in related actions filed by Plaintiff and/or Plaintiffs affiliate;

   20    (b) the Request seeks information that is not relevant to Plaintiffs claim; and (d) the

   21    Request is more appropriately directed to non-party SIP, not to Jam.

   22    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   23
         After a diligent search and reasonable inquiry, Jam has no documents in his
   24
         possession, custody or control responsive to this Request.
   25
         REQUEST FOR ADMISSION NO. 5: Admit that you are an owner ofK. Jam
   26
         Media, and have been since its inception.
   27

   28    RESPONSE: Jam specifically objects to this Request on the grounds: (a) the
                                                  11
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 13 of 47 Page ID
                                  #:9814



        Request is vague and ambiguous as to the meaning of the term "owner", and the

    2
        Request is overly broad as to time. Subject to, and without waiving the foregoing

    3
        objections, Jams responds, as follows: Admit.

    4   INTERROGATORY NO. 1: To the extent that your response to the preceding
    5   request for admission is anything other than an unqualified admission, explain the
    6   complete factual basis for your response, including an explanation of your former and
    7   current roles inK. Jam Media.
    8
        RESPONSE: Inapplicable.
    9
        REQUEST FOR PRODUCTION NO. 14: All documents and communications
   10
        concerning or relating to your response to the preceding request for admission.
   11

   12   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   13   the Request seeks information that is protected from disclosure by the attorney-client

   14   privilege, the attorney work product doctrine, and/or the common interest privilege,

   15   both in this action and in related actions filed by Plaintiff and/or Plaintiff's affiliate;

   16   (b) the Request seeks information that is not relevant to Plaintiff's claim

   17   Accordingly, Jam withholds documents based upon the above grounds.
   18
        REQUEST FOR ADMISSION NO. 6: Admit that you currently hold, or previously
   19
        have held, the title of Vice President of SIP.
   20
        RESPONSE: Admit
   21

   22   INTERROGATORY NO.2: To the extent that your response to the preceding

   23   request for admission is anything other than an unqualified admission, explain the
   24   complete factual basis for your response, including an explanation of your former and
   25   current roles in SIP.

   26   RESPONSE: Inapplicable.
   27

   28
                                                  12
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 14 of 47 Page ID
                                  #:9815



        REQUEST FOR PRODUCTION NO. 15: All documents and communications

    2
        concerning or relating to your response to the preceding interrogatory.

    3   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    4   the Request seeks information that is protected from disclosure by the attorney-client
    5   privilege, the attorney work product doctrine, and/or the common interest privilege,
    6   both in this action and in related actions filed by Plaintiff and/or Plaintiff's affiliate;
    7   (b) the Request is overbroad as to time because it seeks information outside of the
    8   relevant time period. Accordingly, Jam withholds documents based upon the above
    9   grounds.
   10
        INTERROGATORY NO.3: Identify, by name and address, all former and current
   11
        officers, directors, shareholders and employees of SIP since December 1, 2010.
   12
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   13
        the Interrogatory seeks information that should be directed to non-party SIP and not
   14
        to Jam; and (c) the Interrogatory is overbroad as to time because it seeks information
   15
        outside of the relevant time period.
   16

   17   Subject to, and without waiving, the foregoing objections, Jam responds based upon

   18   the information known or available to him, as follows: David Bergstein, who can be

   19   contacted through his attorneys of record was a director, and officer of SIP; Jam, who

   20   can be contacted through his attorneys of record, who was a Vice President of SIP

   21   from approximately November 2011 to June 2012.

   22   REQUEST FOR PRODUCTION NO. 16: All documents and communications
   23   concerning or relating to your response to the preceding interrogatory.
   24
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   25
        the Request is vague and ambiguous regarding the scope of documents sought; (b) as
   26
        written, the Request is overbroad as to scope because it purports to seek production of
   27
        all documents related to all former and current officers, directors, shareholders and
   28
                                                  13
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 15 of 47 Page ID
                                  #:9816




        employees of SIP; (c) the Request is overbroad as to time because it seeks documents

    2
        outside of the relevant time period; and (d) the Request seeks information that is

    3
        protected from disclosure by the attorney-client privilege, the attorney work product

    4
        doctrine, and/or the common interest privilege, both in this action and in connection

    5
        with related actions filed by Plaintiff and/or Plaintiffs affiliate. Subject to, and

    6
        without waiving, the foregoing objections, Jam responds, as follows: After a diligent

    7
        search and reasonable inquiry, Jam has no documents in his possession, custody or

    8
        control responsive to this Request.

    9   INTERROGATORY NO.4: Identify every banking and investment account, by
   IO   financial institution and account number, held in the name of, or on behalf of, SIP
   1I   since December 1, 20 10.
   12
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
   13
        (a) the Interrogatory seeks confidential and proprietary business information
   14
        belonging to SIP; (b) the Interrogatory seeks information that is not relevant to
   15
        Plaintiffs claims; (d) the Interrogatory is overbroad as to time in that it seeks
   16
        information outside of the relevant time period; and (d) the Interrogatory is more
   17
        appropriately directed toward non-party SIP.
   18
        REQUEST FOR PRODUCTION NO. 17: All documents and communications
   19
        concerning or relating to your response to the preceding interrogatory.
   20

   21   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   22   the Request seeks confidential and proprietary business and financial information

   23   belonging to SIP; (b) the Request seeks documents that are more likely in the

   24   possession, custody, or control of third parties, including SIP; (c) the Request seeks
   25   documents that are not relevant to Plaintiffs claims; (d) the Request is overbroad as
   26   to time because it seeks information outside of the relevant time period; and (g) the
   27   Request is overbroad as to scope.
   28   Subject to, and without waiving, the foreg<P.ing objections, Jam responds as follows:
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 16 of 47 Page ID
                                  #:9817




    1
        After a diligent search and reasonable inquiry, Jam has no documents in his

    2
        possession, custody or control responsive to this Request.

    3   INTERROGATORY NO.5: For every SIP board meeting held since December 1,
    4   2010, identify the following: (i) the date; (ii) the location where the meeting was
    s held; (iii) the individual who called for the meeting; (iv) all agenda items for the
    6   meeting; and (v) all resolutions passed at the meeting, if any.
    7
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    8
        (a) the Interrogatory seeks confidential and proprietary business information
    9
        belonging to SIP; (b) the Interrogatory is more appropriately directed to SIP, not to
   10
        Jam; (c) the Interrogatory is overbroad as to time because it seeks information
   11
        regarding board meetings outside of the relevant time period; (d) to the extent the
   12
        Interrogatory seeks information regarding the substance of the SIP Board meetings,
   13
        the Interrogatory seeks information that is not relevant to Plaintiffs claims; and (e)
   14
        the Interrogatory seeks information that is protected from disclosure by the attorney-
   IS
        client privilege, the attorney work product doctrine, and/or the common interest
   16
        doctrine, both in this action and in related actions filed by Plaintiff and/or Plaintiffs
   17
        affiliate.
   18
        REQUEST FOR PRODUCTION NO. 18: All documents and communications
   19
        concerning or relating to your response to the preceding interrogatory.
   20

   21   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   22   the Request seeks confidential and proprietary business information belonging to SIP;

   23   (b) the Request is more appropriately directed to SIP, not to Jam; (c) the Request is
   24   overbroad as to time because it seeks information regarding board meetings outside of
   25   the relevant time period; (d) the Request seeks information that is not relevant to
   26   Plaintiff's claims; and (e) the Request seeks information that is protected from
   27   disclosure by the attorney-client privilege, the attorney work product doctrine and/or
   28   the common interest doctrine, both in this action and in related actions filed by
                                                 15
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 17 of 47 Page ID
                                  #:9818




         Plaintiff and/or Plaintiffs affiliate.

    2    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    3
         After a diligent search and reasonable inquiry, Jam has no documents in his
    4
         possession, custody or control responsive to this Request.
    5
         INTERROGATORY NO. 6: Identify all leases as to which SIP was a party since
    6
         December 1, 201 0.
    7

    8
         RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

    9
         (a) the Interrogatory is more appropriately directed to non-party SIP, not to Jam; (b)

    10
         the Interrogatory seeks information that is not relevant to Plaintiffs claims; (c) the

   11
         Interrogatory is overbroad because it seeks information outside of the relevant time

   12    period; (d) the Interrogatory is vague and ambiguous as to the information sought by

   13    the undefined term "identify."

   14    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   15
         Jam has no information or knowledge with regard to the subject matter of the above
   16
         Interrogatory.
   17
         REQUEST FOR PRODUCTION NO. 19: All documents and communications
   18
         concerning or relating to your response to the preceding interrogatory.
   19

   20    RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   21    the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the

   22    Request seeks information that is not relevant to Plaintiffs claims; and (c) the

   23    Request is overbroad because it seeks information outside of the relevant time period.

   24    Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   25
         After a diligent search and reasonable inquiry, Jam has no documents in his
   26
         possession, custody or control responsive to this Request.
   27

   28
                                                     16
                          DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                 FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 18 of 47 Page ID
                                  #:9819




    1
        INTERROGATORY NO.7: Identify all real property owned at any point in time

    2
        by SIP since December 1, 2010.

    3   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    4   (a) the Interrogatory is more appropriately directed at non-party, SIP, not to Jam; (b)
    5   the Interrogatory is overbroad because it seeks information outside of the relevant
    6   time period; (c) the Interrogatory seeks information that is not relevant to Plaintiffs
    7   claims; and (d) the Interrogatory is vague and ambiguous as to the information sought
    8   by the undefined term "identify."
    9
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   10
        Jam has no information or knowledge with regard to the subject matter of the above
   11
        Interrogatory.
   12

   13   REQUEST FOR PRODUCTION NO. 20: All documents and communications

   14   concerning or relating to your response to the preceding interrogatory.

   15   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   16   the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the
   17   Request is overbroad because it seeks information outside of the relevant time period;
   18   and (c) the Request seeks information that is not relevant Plaintiffs claims.
   19
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   20
        After a diligent search and reasonable inquiry, Jam has no documents in his
   21
        possession, custody or control responsive to this Request.
   22

   23   INTERROGATORY NO.8: Identify all SIP clients, if any, since December 1,
   24   2010.

   25   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
   26   (a) the Interrogatory is more appropriately directed to non-party, SIP, not to Jam; (b)
   27   the Interrogatory is overbroad as to time because it seeks information outside of the
   28   relevant time period; (c) the Interrogatory ~~eks information that is not relevant to
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 19 of 47 Page ID
                                  #:9820




    1
        Plaintiffs claims; (d) the Interrogatory is vague and ambiguous as to the undefined

    2
        terms "identify" and "clients;" and (e) the Interrogatory seeks confidential,

    3
        proprietary, and/or trade secret information belonging to SIR.

    4   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    5
        Jam has no information or knowledge with regard to the subject matter of the above
    6
        Interrogatory.
    7
        REQUEST FOR PRODUCTION NO. 21: All documents and communications
    8
        concerning or relating to your response to the preceding interrogatory.
    9

   10
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   11   the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the

   12   Request is overbroad as to time because it seeks information outside of the relevant

   13
        time period; (c) the Request seeks information that is not relevant to Plaintiff's

   14   claims; (d) the Request is vague and ambiguous as to the undefined term "clients;" (e)

   15   the Request is further vague and ambiguous as to the documents and communications

   16   sought, i.e., whether the Request seeks all documents and/or communications that

   17   concern or relate to SIP's "clients" or whether the Request seeks documents and/or

   18   communications sufficient to identify SIP's "clients" by name and/or contact

   19   information; (f) to the extent that the Request seeks all documents and

   20   communications that concern or relate to SIP's "clients," the Request is overbroad,

   21   unduly burdensome, and designed solely to harass; (g) to the extent that the Request

   22   seeks all documents and communications that concern or relate to SIP's "clients," the

   23   Request seeks confidential, proprietary, and/or personal private information belonging

   24   to SIP's "clients;" and (h the Request seeks confidential, proprietary, and/or trade
   25   secret information belonging to SIP.

   26   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   27
        After a diligent search and reasonable inquiry, Jam has no documents in his
   28
                                                    18
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 20 of 47 Page ID
                                  #:9821




        possession, custody or control responsive to this Request.

    2   INTERROGATORY NO.9: For every loan issued by SIP since December 1, 2010,
    3   identify the following: (i) to whom the loan was made; (ii) the date of the loan; (iii)
    4   the loan amount; (iv) the term of the loan; (v) how much, if any, of the loan has been
    s repaid; and (vi) the purpose of the loan.
    6
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    7
        (a) the Interrogatory is more appropriately directed to non-party, SIP, not to Jam; (b)
    8
        the Interrogatory is overbroad as to time because it seeks information outside of the
    9
        relevant time period; (c) the Interrogatory seeks information that is not relevant to
   10
        Plaintiff's claims; and (d) the Interrogatory seeks confidential, proprietary, and/or
   11
        trade secret information belonging to SIP.
   12
        REQUEST FOR PRODUCTION NO. 22: All documents and communications
   13
        concerning or relating to your response to the preceding interrogatory.
   14

   15   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   16   the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the

   17   Request is overbroad as to time because it seeks information outside of the relevant

   18   time period; (c) the Request seeks information that is not relevant to Plaintiffs

   19   claims; (d) the Request is further vague and ambiguous as to the documents and

   20   communications sought, i.e., whether the Request seeks all documents and/or

   21   communications that concern or relate to loans issued by SIP or whether the Request

   22   seeks documents and/or communications sufficient to identify the loans; (e) to the

   23   extent that the Request seeks all documents and communications that concern or

   24   relate to loans issued by SIP, the Request is overbroad, unduly burdensome, and
   25   designed solely to harass; and (f) the Request seeks confidential, proprietary, and/or
   26   trade secret information belonging to SIP.
   27

   28
                                                 19
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 21 of 47 Page ID
                                  #:9822




    1
        INTERROGATORY NO.lO: For every loan received by SIP since December 1,

    2
        2010, identify the following: (i) by whom the loan was made; (ii) the date of the loan;

    3
        (iii) the loan amount; (iv) the term of the loan; (v) how much, if any, of the loan has

    4
        been repaid; and (vi) the purpose of the loan.

    5   RESPONSE Jam specifically objects to this Interrogatory on the following grounds:
    6   (a) the Interrogatory is more appropriately directed to non-party, SIP, not to Jam; (b)
    7   the Interrogatory is overbroad as to time because it seeks information outside of the
    8   relevant time period; (c) the Interrogatory seeks information that is not relevant to
    9   Plaintiffs claims; and (d) the Interrogatory seeks confidential, proprietary, and/or
   Io   trade secret information belonging to SIP.
   II
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   I2
        Jam has no information or knowledge with regard to the subject matter of the above
   13
        Interrogatory.
   14

   15   REQUEST FOR PRODUCTION 23: All documents and communications

   16   concerning or relating to your response to the preceding interrogatory.

   17   RESPONSE Jam specifically objects to this Request on the following grounds: (a)
   18   the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the
   19   Request is overbroad as to time because it seeks information outside of the relevant
   20   time period; (c) the Request seeks information that is not relevant to Plaintiffs
   21   claims; (d) the Request is further vague and ambiguous as to the documents and
   22   communications sought, i.e., whether the Request seeks all documents and/or
   23   communications that concern or relate to loans received by SIP or whether the
   24   Request seeks documents and/or communications sufficient to identify the loans; (e)
   25   to the extent that the Request seeks all documents and communications that concern
   26   or relate to loans received by SIP, the Request is overbroad, unduly burdensome, and
   27   designed solely to harass; and (g) the Request seeks confidential, proprietary, and/or
   28   trade secret information belonging to SIP. 20
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 22 of 47 Page ID
                                  #:9823




        Subject to, and without waiving, the foregoing objections, Jam responds as follows:

    2   After a diligent search and reasonable inquiry, Jam has no documents in his
    3   possession, custody or control responsive to this Request.
    4
        INTERROGATORY NO. 11: For every equity investment received by SIP since
    5
        December 1, 2010, identify the following: (i) by whom the equity investment was
    6
        made; (ii) the date of the equity investment; (iii) the equity investment amount; and
    7
        (iv) the purpose of the equity investment.
    8
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    9
        (a) the Interrogatory is more appropriately directed to non-party, SIP, not to Jam; (b)
   10
        the Interrogatory is overbroad as to time because it seeks information outside of the
   11
        relevant time period; ( c the Interrogatory seeks information that is not relevant to
   12
        Plaintiffs claims; and (d) the Interrogatory seeks confidential, proprietary, and/or
   13
        trade secret information belonging to SIP.
   14

   15   REQUEST FOR PRODUCTION NO. 24: All documents and communications

   16   concerning or relating to your response to the preceding interrogatory.

   17   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   18   the Request is more appropriately directed to non-party, SIP, not to Jam; (b) the
   19   Request is overbroad as to time because it seeks information outside of the relevant
   20   time period; (c) the Request seeks information that is not relevant to Plaintiffs
   21   claims; (d) the Request is further vague and ambiguous as to the documents and
   22   communications sought, i.e., whether the Request seeks all documents and/or
   23   communications that concern or relate to equity investments received by SIP or
   24   whether the Request seeks documents and/or communications sufficient to provide
   25   the information requested in the Interrogatory No. 11; (e) to the extent that the
   26   Request seeks all documents and communications that concern or relate to equity
   27   investments received by SIP, the Request is overbroad, unduly burdensome, and
   28   designed solely to harass; and (f) the Reqll!ist seeks confidential, proprietary, and/or
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 23 of 47 Page ID
                                  #:9824



        trade secret information belonging to SIP.

    2   .INTERROGATORY NO. 12: Identify all capital contributions you have made to
    3   SIP since December 1, 2010, including: (i) the date; (ii) the amount requested by SIP;
    4   (iii) the amount you provided to SIP; (iv) the identity of any other individual or entity
    5   providing a contribution, including the amount; and (v) the designated purpose for the
    6   contribution;
    7
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    8
        (a) insofar as the Interrogatory seeks information regarding the identity of other
    9
        individuals or entities providing capital contributions to SIP, the Interrogatory seeks
   10
        personal and private information which invades the privacy rights of third parties; (b)
   11
        the Interrogatory is overbroad as to time because it seeks information outside of the
   12
        relevant time period; and (c) insofar as the Interrogatory seeks information regarding
   13
        the identify of other individuals or entities providing capital contributions to SIP, the
   14
        Interrogatory should be directed at non-party SIP, and not to Jam.
   15
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   16

   17   None.

   18   REQUEST FOR PRODUCTION NO. 25: All documents and communications
   19   concerning or relating to your response to the preceding interrogatory.
   20
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   21
        the Request seeks personal and private information which invades the privacy rights
   22
        of third parties; (b) the Request is overbroad as to time because it seeks information
   23
        outside of the relevant time period; (c) the Request is more properly directed toward
   24
        non-party SIP, and not to Jam; (d) the scope of the Request is vague and ambiguous;
   25
        for example, it is unclear whether the Request seeks documents and communications
   26
        sufficient to identify the information requested in Interrogatory No. 12, if it seeks all
   27
        documents and communications regarding all capital contributions to SIP, or if it
   28
                                                   22
                        DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 24 of 47 Page ID
                                  #:9825




     1
         seeks all documents and communications regarding any person or entity that has

     2
         made a capital contribution to SIP; (e) the Request seeks confidential and proprietary

     3
         business information belonging to SIP; and (f) the Request seeks information that is

     4
         protected from disclosure by the attorney-client privilege, the attorney work product

     5
         doctrine, and the common interest privilege, both in this action and in related actions

     6
         filed by Plaintiff and/or Plaintiff's affiliate.

     7   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
     8
         After a diligent search and reasonable inquiry, Jam has no documents in his
     9
         possession, custody or control responsive to this Request.
    10
         INTERROGATORY NO. 13: Identify all transfers of funds received by you and/or
    11
         K. Jam Media from SIP since December 1, 2010, including the date, amount and
    12
         purpose for each such transfer.
    13

    14   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

    15   (a) the Interrogatory is overbroad as to time because it seeks information outside of

    16   the relevant time period.

    17   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    18
         None.
    19
         REQUEST FOR PRODUCTION NO. 26: All documents and communications
   20
         concerning or relating to your response to the preceding interrogatory.
   21

   22    RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   23    the Request is overbroad as to time in that it seeks information outside of the relevant
   24    time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
   25    whether the Request seeks all documents and communications relating to the transfers
   26    identified in Interrogatory No. 13 or if the Request only seeks documents and
   27    communications sufficient to identify the transfers identified in response to
   28    Interrogatory No. 13; (c) to the extent the Request seeks all documents and
                                                  23
                        DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 25 of 47 Page ID
                                  #:9826




    1
        communications relating to all transfers, including the purpose of the transfers, the

    2
        Request seeks confidential and proprietary business information belonging to non-
    3   party SIP; and (d) the Request seeks personal, confidential and private information

    4
        belonging to Jam.

    5   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    6
        After a diligent search and reasonable inquiry, Jam has no documents in his
    7
        possession, custody or control responsive to this Request.
    8
        INTERROGATORY NO. 14: Identify all transfers of funds made by you to SIP
    9
        since December 1, 2010, including the date, amount and purpose for each such
   10
        transfer.
   11

   12   RESPONSE: None.

   13   REQUEST FOR PRODUCTION NO. 27: All documents and communications
   14   concerning or relating to your response to the preceding interrogatory.
   15
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   16
        the Request is overbroad as to time in that it seeks information outside of the relevant
   17
        time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
   18
        whether the Request seeks all documents and communications relating to the transfers
   19
        identified in response to Interrogatory No. 14 or if the Request only seeks documents
   20
        and communications sufficient to identify the transfers identified in response to
   21
        Interrogatory No. 14; (c) to the extent the Request seeks all documents and
   22
        communications relating to all transfers, including the purpose of the transfers, the
   23
        Request seeks confidential and proprietary business information belonging to non-
   24
        party SIP; and (d) the Request seeks personal, confidential and private information
   25
        belonging to Jam.
   26
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   27

   28   After a diligent search and reasonable inquinr, Jam responds that no documents in his
                                                 24
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 26 of 47 Page ID
                                  #:9827




    1
        possession, custody or control responsive to this Request.

    2   INTERROGATORY NO. 15: Identify all transfers of funds received by Graybox
    3   LLC from SIP since December 1, 2010, including the date, amount and purpose of
    4   each such transfer, and the consideration (i.e., goods, services, etc.) that SIP received
    5   in exchange therefor.
    6
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
    7
        (a) (b) the Interrogatory is overbroad as to time because it seeks information outside
    8
        of the relevant time period; (b) the Interrogatory is more properly directed at non-
    9
        parties SIP and/or Graybox, LLC, and not to Jam; and (c) the Interrogatory seeks
   10
        information that is not relevant to Plaintiffs claims.
   11
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   12

   13   Jam has no information or knowledge with regard to the subject matter of the above

   14   Interrogatory.

   15   REQUEST FOR PRODUCTION NO. 28: All documents and communications
   16   concerning or relating to your response to the preceding interrogatory.
   17
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   18
        the Request is overbroad as to time in that it seeks information outside of the relevant
   19
        time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
   20
        whether the Request seeks all documents and communications relating to the transfers
   21
        identified in response to Interrogatory No. 15 or if the Request only seeks documents
   22
        and conununications sufficient to identify the transfers identified in response to
   23
        Interrogatory No. 15; (c) to the extent the Request seeks all documents and
   24
        communications relating to all transfers, including the purpose of the transfers, the
   25
        Request seeks confidential and proprietary business information belonging to non-
   26
        parties SIP and/or Graybox, LLC; (d) the Request is more appropriately directed
   27
        toward non-parties SIP and/or Graybox, LLC, and not to Jam; (e) the Request seeks
   28
                                                    25
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 27 of 47 Page ID
                                  #:9828



        information that is protected from disclosure by the attorney-client privilege, the

    2
        attorney work product doctrine, and/or the common interest privilege, both in this

    3
        action and in other related actions filed by Plaintiff and/or Plaintiffs affiliate; and (f)

    4
        the Request seeks documents that are not relevant to Plaintiffs claim.

    5   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    6
        After a diligent search and reasonable inquiry, Jam responds that no documents in his
    7
        possession, custody or control responsive to this Request.
    8
        INTERROGATORY NO. 16: Identify all transfers of funds received by Eugene
    9
        Scher as Trustee for the Bergstein Trust from SIP since December 1, 2010, including
   10
        the date, amount and purpose of each such transfer, and the consideration (i.e., goods,
   11
        services, etc.) that SIP received in exchange therefor.
   12

   13   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

   14   (a) the Interrogatory is overbroad as to time because it seeks information outside of

   15   the relevant time period; and (b) the Interrogatory is more properly directed at Eugene

   16   Scher and/or non-party SIP, and not to Jam.

   17   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   18
        Jam has no information or knowledge with regard to the subject matter of the above
   19
        Interrogatory.
   20
        REQUEST FOR PRODUCTION NO. 29: All documents and communications
   21
        concerning or relating to your response to the preceding interrogatory.
   22

   23   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   24   the Request is overbroad as to time in that it seeks information outside of the relevant
   25   time period; (b)-the scope of the Request is vague and ambiguous in that it is not clear
   26   whether the Request seeks all documents and communications relating to the transfers
   27   identified in response to Interrogatory No. 16 or if the Request only seeks documents
   28   and communications sufficient to identify the transfers identified in response to
                                                    26
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 28 of 47 Page ID
                                  #:9829




        Interrogatory No. 16; (c) to the extent the Request seeks all documents and

    2
        communications relating to all transfers, including the purpose of the transfers, the

    3
        Request seeks confidential and proprietary business information belonging to non-
    4   party SIP; (d) to the extent the Request seeks all documents and communications

    5
        relating to all transfers, including the purpose of the transfers, the Request seeks

    6
        confidential and private information relating to Eugene Scher, as Trustee of the

    7
        Bergstein Trust; (e) the Request is more appropriately directed to Eugene Scher

    8
        and/or non-party SIP, and not to Jam; and (f) the Request seeks information that is

    9
        protected from disclosure by the attorney-client privilege, the attorney work product

   10   doctrine, and the common interest privilege, in this action and in related actions filed

   11   by Plaintiff and/or Plaintiffs affiliate.

   12   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   13
        After a diligent search and reasonable inquiry, Jam responds that no documents in his
   14
        possession, custody or control responsive to this Request.
   15
        INTERROGATORY NO. 17: Identify all transfers of funds received by Cascade
   16
        Technologies Corp. from SIP since December 1, 2010, including the date, amount and
   17
        purpose of each such transfer, and the consideration (i.e., goods, services, etc.) that
   18
        SIP received in exchange therefor.
   19

   20   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

   21   (a) the Interrogatory is overbroad as to time because it seeks information outside of

   22   the relevant time period; (b) the Interrogatory is more properly directed at non-parties

   23   SIP and/or Cascade Technologies Corp. ("Cascade"), and not to Jam; and (c) the
   24   Interrogatory seeks information that is not relevant to Plaintiffs claim.
   25   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   26
        Jam has no information or knowledge with regard to the subject matter of the above
   27
        Interrogatory.
   28
                                                    27
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 29 of 47 Page ID
                                  #:9830



        REQUEST FOR PRODUCTION NO. 30: All documents and communications

    2
        concerning or relating to your response to the preceding interrogatory.

    3   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    4   the Request is overbroad as to time in that it seeks information outside of the relevant
    5   time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
    6   whether the Request seeks all documents and communications relating to the transfers
    7   identified in response to Interrogatory No. 17 or if the Request only seeks documents
    8   and communications sufficient to identify the transfers identified in response to
    9   Interrogatory No. 17; (c) to the extent the Request seeks all documents and
   10   communications relating to all transfers, including the purpose of the transfers, the
   11   Request seeks confidential and proprietary business information belonging to non-
   12   parties SIP and/or Cascade; (d) the Request is more appropriately directed toward
   13   non-parties SIP and/or Cascade, and not to Jam; (e) the Request seeks information
   14   that is protected from disclosure by the attorney-client privilege, the attorney work
   15   product doctrine, and/or the common interest privilege, both in this action and in
   16   other related actions filed by Plaintiff and/or Plaintiffs affiliate; and (f) the Request
   17   seeks information that is not relevant to Plaintiffs claim.
   18
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   19
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   20
        in his possession, custody or control responsive to this Request.
   21

   22   INTERROGATORY NO. 18: Identify all transfers of funds received by Integrated

   23   Administration from SIP since December 1, 2010, including the date, amount and
   24   purpose of each such transfer, and the consideration (i.e., goods, services, etc.) that
   25   SIP received in exchange therefor.
   26   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
   27   (a) the Interrogatory is overbroad as to time because it seeks information outside of
   28   the relevant time period; (b) the InterrogatN)' is more properly directed at non-parties
                      DEFENDANT KIARASH JAM)S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 30 of 47 Page ID
                                  #:9831




         SIP and/or Integrated Administration ("Integrated"), and not to Jam; and (c) the

     2
         Interrogatory seeks information that is not relevant to Plaintiffs claim.

     3   REQUEST FOR PRODUCTION NO. 31: All documents and communications
     4   concerning or relating to your response to the preceding interrogatory.
     5
         RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
     6
         the Request is overbroad as to time in that it seeks information outside of the relevant
     7
         time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
     8
         whether the Request seeks all documents and communications relating to the transfers
     9
         identified in response to Interrogatory No. 18 or if the Request only seeks documents
    10
         and communications sufficient to identify the transfers identified in response to
    11
         Interrogatory No. 18; (c) to the extent the Request seeks all documents and
    12
         communications relating to all transfers, including the purpose of the transfers, the
    13
         Request seeks confidential and proprietary business information belonging to non-
    14
         parties SIP and/or Integrated; (d) the Request is more appropriately directed toward
    15
         non-parties SIP and/or Integrated, and not to Jam; (e) the Request seeks information
    16
         that is protected from disclosure by the attorney-client privilege, the attorney work
    17
         product doctrine, and/or the common interest privilege, both in this action and in
   18
         other related actions filed by Plaintiff and/or Plaintiffs affiliate; and (f) the Request
   19
         seeks documents that are not relevant to Plaintiffs claim.
   20
         Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   21

   22    Accordingly, Jam withholds documents based upon the above grounds.
   23    INTERROGATORY NO. 19: Identify all transfers of funds received by FBO
   24    Weston Capital Partners Master Fund from SIP since December 1, 2010, including
   25    the date, amount and purpose of each such transfer, and the consideration (i.e., goods,
   26    services, etc.) that SIP received in exchange therefor.
   27

   28
                                                     29
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 31 of 47 Page ID
                                  #:9832




    1
        RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

    2
        (a) the Interrogatory is overbroad as to time because it seeks information outside of

    3
        the relevant time period; (b) the Interrogatory is more properly directed at non-parties

    4
        SIP and/or FBO Weston Capital Partners Master Fund ("Weston Capital Partners"),

    5
        and not to Jam; and (c) the Interrogatory seeks information that is not relevant to

    6
        Plaintiffs claim.

    7   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    8
        Jam has no information or knowledge with regard to the subject matter of the above
    9
        Interrogatory.
   10
        REQUEST FOR PRODUCTION NO. 32: All documents and communications
   11
        concerning or relating to your response to the preceding interrogatory.
   12

   13   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   14   the Request is overbroad as to time in that it seeks information outside of the relevant

   15   time period; (b) the scope of the Request is vague and ambiguous in that it is not clear

   16   whether the Request seeks all documents and communications relating to the transfers

   17   identified in response to Interrogatory No.19 or if the Request only seeks documents

   18   and communications sufficient to identify the transfers identified in response to

   19   Interrogatory No. 19; (c) to the extent the Request seeks all documents and

   20   communications relating to all transfers, including the purpose of the transfers, the

   21   Request seeks confidential and proprietary business information belonging to non-
   22   parties SIP and/or Weston Capital Partners; (d) the Request is more appropriately

   23   directed toward non-parties SIP and/or Weston Capital Partners, and not to Jam; (e)

   24   the Request seeks information that is protected from disclosure by the attorney-client

   25   privilege, the attorney work product doctrine, and/or the common interest privilege,
   26   both in this action and in other related actions filed by Plaintiff and/or Plaintiffs

   27   affiliate; and (f) the Request seeks documents that are not relevant to Plaintiff's claim.
   28   Subject to, and without waiving, the foregoong objections, Jam responds as follows:
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 32 of 47 Page ID
                                  #:9833




     1
         After a diligent search and reasonable inquiry, Jam responds that he has no documents

    2
         in his possession, custody or control responsive to this Request.

    3    INTERROGATORY NO. 20: Identify all transfers of funds received by Pineboard
    4    Holdings, Inc. and/or Pineboard Funding from SIP since December 1, 2010, including
     5   the date, amount and purpose of each such transfer, and the consideration (i.e., goods,
    6    services, etc.) that SIP received in exchange therefor.
    7
         RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
     8
         (a) the Interrogatory is overbroad as to time because it seeks information outside of
    9
         the relevant time period; (b) the Interrogatory is more properly directed at non-parties
    10
         SIP and/or Pineboard Holdings, Inc. and/or Pineboard Funding (with Pineboard
   11
         Holdings, Inc., "Pineboard"), and not to Jam; and (c) the Interrogatory seeks
    12
         information that is not relevant to Plaintiffs claim.
    13
         Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   14

   15    Jam believes that SIP paid to Pineboard $50,000 in or about March 2012.

    16   REQUEST FOR PRODUCTION NO. 33: All documents and communications
   17    concerning or relating to your response to the preceding interrogatory.
   18
         RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   19
         the Request is overbroad as to time in that it seeks information outside of the relevant
   20
         time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
   21
         whether the Request seeks all documents and communications relating to the transfers
   22
         identified in response to Interrogatory No. 20 or if the Request only seeks documents
   23
         and communications sufficient to identify the transfers identified in response to
   24
         Interrogatory No. 20; (c) to the extent the Request seeks all documents and
   25
         communications relating to all transfers, including the purpose of the transfers, the
   26
         Request seeks confidential and proprietary business information belonging to non-
   27
         parties SIP and/or Pineboard; (d) the Request is more appropriately directed toward
   28
                                                  31
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 33 of 47 Page ID
                                  #:9834




    1
        non-parties SIP and/or Pineboard, and not to Jam; (e) the Request seeks information

    2
        that is protected from disclosure by the attorney-client privilege, the attorney work

    3
        product doctrine, and/or the common interest privilege, both in this action and in

    4
        other related actions filed by Plaintiff and/or Plaintiffs affiliate; and (f) the Request

    5
        seeks documents that are not relevant to Plaintiffs claim.

    6   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    7
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
    8
        in his possession, custody or control responsive to this Request.
    9
        INTERROGATORY NO. 21: Identify all transfers of funds received by Broadway
   10
        4D Theaters from SIP since December 1, 2010, including the date, amount and
   11
        purpose of each such transfer, and the consideration (i.e., goods, services, etc.) that
   12
        SIP received in exchange therefor.
   13

   14   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

   15   (a) the Interrogatory is overbroad as to time because it seeks information outside of

   16   the relevant time period; (b) the Interrogatory is more properly directed at non-parties

   17   SIP and/or Broadway 4D Theaters ("Broadway"), and not to Jam; and (c) the

   18   Interrogatory seeks information that is not relevant to Plaintiffs claim.

   19   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   20
        Jam has no information or knowledge with regard to the subject matter of the above
   21
        Interrogatory
   22
        REQUEST FOR PRODUCTION NO. 34: All documents and communications
   23
        concerning or relating to your response to the preceding interrogatory.
   24

   25   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   26   the Request is overbroad as to time in that it seeks information outside of the relevant
   27   time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
   28   whether the Request seeks all documents and
                                                 32
                                                    communications relating
                                                                          .
                                                                            to the transfers
                        DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                               FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 34 of 47 Page ID
                                  #:9835




    1
        identified in response to Interrogatory No. 21 or if the Request only seeks documents

    2
        and communications sufficient to identify the transfers identified in response to

    3
        Interrogatory No. 21; (c) to the extent the Request seeks all documents and

    4
        communications relating to all transfers, including the purpose of the transfers, the

    5
        Request seeks confidential and proprietary business information belonging to non-
    6   parties SIP and/or Broadway; (d) the Request is more appropriately directed toward

    7
        non-parties SIP and/or Broadway, and not to Jam; (e) the Request seeks information

    8
        that is protected from disclosure by the attorney-client privilege, the attorney work

    9
        product doctrine, and/or the common interest privilege, both in this action and in

   10   other related actions filed by Plaintiff and/or Plaintiff's affiliate; and (f) the Request

   11   seeks documents that are not relevant to Plaintiff's claim.

   12   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   13
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   14
        in his possession, custody or control responsive to this Request.
   15
        INTERROGATORY NO. 22: Identify all transfers of funds received by Henry N.
   16
        Jannol and/or the Law Offices of Henry N. Jannol from SIP since December 1, 2010,
   17
        including the date, amount and purpose of each such transfer, and the consideration
   18
        (i.e., goods, services, etc.) that SIP received in exchange therefor.
   19

   20   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:

   21   (a) the Interrogatory is overbroad as to time because it seeks information outside of

   22   the relevant time period; (b) the Interrogatory is more properly directed at non-parties
   23   SIP and/or Henry N. Jannol and/or the Law Offices of Henry N. Jannol ("collectively
   24   "Jannol"), and not to Jam; (c) the Interrogatory seeks information that is protected
   25   from disclosure by the attorney-client privilege, the attorney work product doctrine,
   26   and/or the common interest privilege, both in this action and in related actions filed
   27   by Plaintiff and/or Plaintiff's affiliate; and (d) the Interrogatory seeks information that
   28   is not relevant to Plaintiff's claim.
                                                  33
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 35 of 47 Page ID
                                  #:9836




        REQUEST FOR PRODUCTION NO. 35: All documents and communications

    2
        concerning or relating to your response to the preceding interrogatory.

    3   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    4   the Request is overbroad as to time in that it seeks information outside of the relevant
    5   time period; (b) the scope of the Request is vague and ambiguous in that it is not clear
    6   whether the Request seeks all documents and communications relating to the transfers
    7   identified in response to Interrogatory No. 22 or if the Request only seeks documents
    8   and communications sufficient to identify the transfers identified in response to
    9   Interrogatory No. 22; (c) to the extent the Request seeks all documents and
   Io   communications relating to all transfers, including the purpose of the transfers, the
   11   Request seeks confidential and proprietary business information belonging to non-
   12   parties SIP and/or Jannol; (d) the Request is more appropriately directed toward non-
   13   parties SIP and/or Jannal, and not to Jam; (e) the Request seeks information that is
   14   protected from disclosure by the attorney-client privilege, the attorney work product
   15   doctrine, and/or the common interest privilege, both in this action and in other related
   16   actions filed by Plaintiff and/or Plaintiff's affiliate; and (f) the Request seeks
   17   documents that are not relevant to Plaintiff's claim.
   18
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   19
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   20
        in his possession, custody or control responsive to this Request.
   21

   22   INTERROGATORY NO. 23: Identify all transfers of funds received by any other

   23   third-party not identified in the preceding Interrogatory Nos. 15 through 22 from SIP
   24   since December 1, 2010, including the date, amount and purpose of each such
   25   transfer, and the consideration (i.e., goods, services, etc.) that SIP received in
   26   exchange therefor.
   27   RESPONSE: Jam specifically objects to this Interrogatory on the following grounds:
   28   (a) the Interrogatory is overbroad as to tim3%in that it seeks information outside of the
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 36 of 47 Page ID
                                  #:9837




    I   relevant time period; (b) the Interrogatory is overbroad as to scope because it seeks

    2
        information regarding all transfers of funds from SIP; (c) the Interrogatory seeks

    3
        information that is not relevant to Plaintiffs claims; and (d) the Interrogatory is

    4
        unduly burdensome, oppressive, and designed solely to harass.

    5   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    6
        Jam has no information or knowledge with regard to the subject matter of the above
    7
        Interrogatory.
    8
        REQUEST FOR PRODUCTION NO. 36: All documents and communications
    9
        concerning or relating to your response to the preceding interrogatory.
   10
   II   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   12   the Request is overbroad as to time in that it seeks information outside of the relevant

   13   time period; (b) the scope of the Request is vague and ambiguous in that it is not clear

   14   whether the Request seeks all documents and communications relating to the transfers

   15   identified in response to Interrogatory No. 23 or if the Request only seeks documents

   16   and communications sufficient to identify the transfers identified in response to

   17   Interrogatory No. 23; (c) to the extent the Request seeks all documents and

   18   communications relating to all transfers, including the purpose of the transfers, the

   19   Request seeks confidential and proprietary business information belonging to non-
   20   party SIP and/or the unidentified third parties; (d) the Request is more appropriately

   21   directed toward non-party SIP and/or the unidentified third parties, and not to Jam; (e)

   22   the Request seeks information that is protected from disclosure by the attorney-client

   23   privilege, the attorney work product doctrine, and/or the common interest privilege,
   24   both in this action and in other related actions filed by Plaintiff and/or Plaintiffs
   25   affiliate; and (f) the Request seeks documents that are not relevant to Plaintiffs claim.

   26   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   27
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   28
                                                    35
                         DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                                FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 37 of 47 Page ID
                                  #:9838




    1
        in his possession, custody or control responsive to this Request.

    2   REQUEST FOR PRODUCTION NO. 37: True and correct copies of the state and
    3   federal tax returns filed by you or on your behalf for the preceding seven (7) annual
    4   reporting periods.
    5
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    6
        the Request seeks disclosure of personal, private, and confidential information
    7
        belonging to Jam, the disclosure of which would invade Jam's privacy rights; (b) the
    8
        Request seeks documents that are privileged; (c) the Request seeks documents that are
    9
        not relevant to Plaintiffs claims; and (d) the Request is overbroad in that it seeks
   10
        information outside of the relevant time period.
   11
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   12

   13   Jam will not produce said requested documents.

   14   REQUEST FOR PRODUCTION NO. 38: True and correct copies of the state and
   15   federal tax returns filed by SIP for the preceding seven (7) annual reporting periods.
   16
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   17
        the Request is more properly directed to non-party SIP, and not to Jam; (b) the
   18
        Request is overbroad as to time because it seeks information outside of the relevant
   19
        time period; (c) the Request seeks information that is not relevant to Plaintiffs claim;
   20
        and (d) the Request seeks confidential financial information belonging to SIP, which
   21
        are subject to a privilege in favor of SIP.
   22
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   23

   24   After a diligent search and reasonable inquiry, Jam responds that he has no documents
   25   in his possession, custody or control responsive to this Request.
   26

   27
        REQUEST FOR PRODUCTION NO. 39: All documents and communications
   28
                                                 36
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 38 of 47 Page ID
                                  #:9839




    1
        between you and Swartz, Bergstein and/or Grunfeld concerning or relating to the tax

    2
        returns of SIP.

    3   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    4   the Request seeks information protected from disclosure by the attorney-client
    5   privilege, the attorney work product doctrine, and/or the common interest doctrine,
    6   both in this action and in related actions filed by Plaintiff and/or Plaintiff's affiliate;
    7   (b) the Request is vague and ambiguous as to time because it does not identify a
    s relevant time period; (c) the Request seeks information that is not relevant to
    9   Plaintiff's claims; and (d) the Request seeks confidential financial information
   1o   belonging to SIP.
   11
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   12
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   13
        in his possession, custody or control responsive to this Request.
   14

   15   REQUEST FOR PRODUCTION NO. 40: All documents and communications

   16   between you and every accountant who prepared SIP's tax returns for the preceding

   17   seven (7) annual reporting periods.

   18   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   19   the Request seeks information protected from disclosure by the attorney-client
   20   privilege, the attorney work product doctrine, and/or the common interest doctrine,
   21   both in this action and in related actions filed by Plaintiff and/or Plaintiff's affiliate;
   22   (c) the Request is vague and ambiguous as to time because it does not identify a
   23   relevant time period; (d) the Request seeks information that is not relevant to
   24   Plaintiff's claims; and (e) the Request seeks confidential financial information
   25   belonging to SIP.
   26
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   27
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   28                                                37
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 39 of 47 Page ID
                                  #:9840




    1
        in his possession, custody or control responsive to this Request.

    2   REQUEST FOR PRODUCTION NO. 41: All engagement contracts between SIP
    3   and every accountant or tax preparer who prepared SIP's tax returns for the preceding
    4   seven (7) annual reporting periods.
    5
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    6
        the Request seeks information protected from disclosure by the attorney-client
    7
        privilege, the attorney work product doctrine, and/or the common interest doctrine,
    8
        both in this action and in related actions filed by Plaintiff and/or Plaintiffs affiliate;
    9
        (c) the Request is vague and ambiguous as to time because it does not identify a
   10
        relevant time period; and (d) the Request seeks information that is not relevant to
   11
        Plaintiffs claims.
   12
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   13

   14   After a diligent search and reasonable inquiry, Jam responds that he has no documents

   15   in his possession, custody or control responsive to this Request.

   16   REQUEST FOR ADMISSION NO.7: Admit that on or about February 8, 2013, by
   17   way of the forfeiture annexed hereto as Exhibit D (Bates-labeled WF 1925), the
   18   Secretary of State for the State of Texas, forfeited SIP's certificate of formation.
   19
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   20
        the Request is more appropriately directed to SIP, and not to Jam.
   21
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   22

   23   Jam admits that based on the publicly available document, a copy of which is attached

   24   as Exhibit D, the Secretary of State for the State of Texas, appears to have forfeited
   25   the "charter, certificate or registration of Advisory IP Services, Inc.
   26

   27

   28
                                                    38
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 40 of 47 Page ID
                                  #:9841




        REQUEST FOR PRODUCTION NO. 42: All documents and communications

    2
        concerning or relating to your response to the preceding request for admission.

    3   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    4   the Request seeks information that is protected from disclosure by the attorney-client
    5   privilege, the attorney work product doctrine, and/or the common interest doctrine,
    6   both in this action and in related actions filed by Plaintiff and/or Plaintiff's affiliate;
    7   (b) the Request seeks information that is not relevant to Plaintiff's claims; and (d) the
    8   Request is more appropriately directed to non-party SIP, not to Jam.
    9
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   10
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
   11
        in his possession, custody or control responsive to this Request.
   12

   13   REQUEST FOR ADMISSION NO. 8: Admit that SIP has made no effort to set

   14   aside the forfeiture annexed hereto as Exhibit B (Bates-labeled WF1925).

   15   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   16   the Request is vague and ambiguous as to the meaning of the phrase "made no
   17   effort;" and (b the Request is more appropriately directed at non-party SIP, not to
   18   Jam.
   19
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:
   20
        Jam has no information as to any efforts SIP might have made or not to set aside the
   21
        forfeiture as referenced in the Request.
   22

   23   REQUEST FOR PRODUCTION NO. 43: All documents and communications
   24   concerning or relating to your response to the preceding request for admission.

   25   RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   26   the Request is vague and ambiguous as to the meaning of the undefined phrase "made
   27   no effort;" (b) the Request is more appropriately directed at non-party SIP, not to
   28   Jam; (c) the Request seeks information tha_tgis protected from disclosure by the
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF. 'S
                              FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 41 of 47 Page ID
                                  #:9842




        attorney-client privilege, the attorney work product doctrine, and/or the common

    2
        interest privilege, both in this action and in related actions filed by Plaintiff and/or

    3
        Plaintiffs affiliate; and (d) the Request seeks information that is not relevant to

    4
        Plaintiffs claims.

    s Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    6
        After a diligent search and reasonable inquiry, Jam responds that he has no documents
    7
        in his possession, custody or control responsive to this Request.
    8
        REQUEST FOR PRODUCTION NO. 44: All non-privileged documents and
    9
        communications, concerning or relating to the Breach-of-Contract Lawsuit.
   10

   11
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

   12
        the scope of the Request is vague, ambiguous, and overbroad; (b) the Request seeks

   13   information that is not relevant to Plaintiffs claim; (c) the Request is vague,

   14   ambiguous, and overbroad as to time because it does not specify the time period for

   15   which the documents are sought; (d) the Request is more appropriately directed to

   16   non-party SIP, and not to Jam; and (e) the Request is unduly burdensome, oppressive,

   17   and designed solely to harass.

   18   REQUEST FOR PRODUCTION NO. 45: All engagement contracts between SIP
   19   and attorneys or law firms who were retained to provide legal services to SIP.
   20
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
   21
        the Request seeks information that is not relevant to Plaintiffs claim; (b) the Request
   22
        seeks information which is protected from disclosure by the attorney-client privilege,
   23
        the attorney work product doctrine, and/or the common interest privilege, both in this
   24
        action and in related actions filed by Plaintiff and/or Plaintiffs affiliate; (c) the
   25
        Request is vague, ambiguous, and overbroad as to time in that it does not specify the
   26
        time period for which documents are sought; and (d) the Request is more
   27
        appropriately directed at non-party SIP and/or its attorneys, and not to Jam.
   28
                                                  40
                       DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                              FIRST SET OF COMBINED WRJTTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 42 of 47 Page ID
                                  #:9843




    1
        Subject to, and without waiving, the foregoing objections, Jam responds as follows:

    2   After a diligent search and reasonable inquiry, Jam responds that he has no documents
    3   in his possession, custody or control responsive to this Request.
    4
        REQUEST FOR PRODUCTION NO. 46: To the extent not previously produced,
    5
        all non-privileged communications relating to the Fund, the NPA, SIP and/or the
    6   L awsu1t.
               .
    7
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)
    8
        the scope of the Request is vague, ambiguous, and overbroad; (b) the Request seeks
    9
        information that is not relevant to Plaintiffs claims; (c) the Request is more
   10
        appropriately directed at non-party SIP; (d) the Request is vague, ambiguous, and
   11
        overbroad as to time because it does not specify the time period for which documents
   12
        are sought; and (e) the Request is unduly burdensome, oppressive, and designed
   13
        solely to harass.
   14

   15   INTERROGATORY NO. 24: Identify any person, except for your legal counsel

   16   and his/her staff, who has supplied information or in any way assisted with the

   17   preparation of your responses to the interrogatories contained in this First Set of

   18   Combined Written Discovery to Kiarash K Jam.

   19


   2o II
   21

   22

   23   //

   24

   25
        II
   26

   27

   28   //
                                                   41
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 43 of 47 Page ID
                                  #:9844




    1
        RESPONSE: Jam specifically objects to this Request on the following grounds: (a)

    2
        the Interrogatory seeks information that is not relevant to Plaintiffs claim.

    3   Subject to, and without waiving, the foregoing objections, Jam responds as follows:
    4
        None.
    5

    6

    7   Dated: May 16,2016                     LAW OFFICES OF HENRY N. JANNOL
    8
                                               A PROFESSIONAL CORPORATION

    9                                                         -~~             ;r•
   10
                                               By:           -~_\_L_'~_
                                                     ....___;,fa_.   . . -~----···
   11                                                Paul H. Levine
   12                                          Attorneys for Defendant Kiarash K. Jam

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 42
                      DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESONSES TO PLTF.'S
                             FIRST SET OF COMBINED WRITTEN DISCOVERY
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 44 of 47 Page ID
                                  #:9845




                                        PROOF OF SERVICE

                  I am a resident of the State of California, over the age of eighteen years, and not a
  party to the within action. My business address is 10850 Wilshire Boulevard, Suite 825, Los
  Angeles, California 90024-4644. On May 16,2016, I served the foregoing document(s)
  described as follows::
  DEFENDANT KIARASH JAM'S SUPPLEMENTAL RESPONSES TO
  PLAINTIFF'S FIRST SET OF CO:MBINED WRITTEN DISCOVERY




      D            by transmitting via electronic transmission the document(s) listed above to
                   the email(s) maintained by the recipient(s) with the State Bar of California,
                   or provided by such recipients, on this date before 5:00 p.m., with no
                   indication of any error in transmission.


                   by placing the document(s) listed above in a sealed envelope with postage
                   thereon fully prepaid, in the United States mail at Los Angeles, California
                   addressed as set forth below.


      D            by causing said above-referenced document(s) to be personally delivered to
                   the addressee set forth below.

      D            by overnight courier for delivery the next business morning of the
                   document(s) listed above to the person(s) at the address(es) set forth below.




     D
                  by electronically filing the foregoing with the Clerk of the District Court
                  using its ECF System pursuant to the Electronic Case Filing provision of
                  the United States District Court General Order and the E-Government Act
                  of 2002, which electronically notifies said parties in this case: See attached
                  sheet.
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 45 of 47 Page ID
                                  #:9846




         I am readily familiar with the firm's practice of collection and processing
  correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
  Service on that same day with postage thereon fully prepaid in the ordinary course of
  business. I am aware that on motion of the party served, service is presumed invalid if
  postal cancellation date or postage meter date is more than one day after date of deposit for
  mailing in affidavit.

         I am a member of the bar of this Court.

         I declare under penalty of perjury under the laws of the United States of America
  that the above is true and correct.

         Executed on May 16, 2016, at Los Angeles, California.




                                     PROOF OF SERVICE
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 46 of 47 Page ID
                                  #:9847




     1                                        SERVICE LIST
                        THE Wimple don Funds. SPC (Class TT). vs Graybox. LLC: eta!.,
     2                          USDC CASE NO. 2: 15-CV-6633-CAS-AJWx

     3

     4   Attorneys for Plaintiff:
         Jeffrey N. Pomerantz, Esq.
     5   Gillian N. Brown, Esq.
         Pachulski Stang Ziehl & Jones LLP
     6   10100 Santa Monica Blvd., 13th Floor
         Los Angeles, California 90067
     7   Tel:    310/277-6910
         Fax: 310/201-0760
     8   email: jpOinerantz@.pszjlaw.com
                 gbrown@pszjlaw.com
     9           AND
         James W. Walker
    10   Justin S. Levy
         Cole Schatz P.C.
    11   2515 McKinney Avenue, Suite 1350
         Dallas, Texas 75201
    12   Tel:    469-557-9390
         Fax: 469-533-0361
    13   email: jwalker@coleschotz.com
                 Jlevy@coleschotz.com
    14

    15   Attorneys for Graybox,LLC; Eugene Scher as Trustee of Bergstein Trust:
         Patricia L. Glazer, Esq.
    16   G. Jill Basinger, Esq.
         Richard W. Buckner, Esq.
    17   Camilla Y. Chan, Esq.
         Glaser Weil Fink Howard Avchen & Shapiro LLP
    18   10250 Constellation Blvd., 19th Floor
         Los Angeles, California 90067
    19   Tel:    310/553-3000
         Fax: 310/556-2920
    20   email: pglaser@glaserweil.com
                 j basinger@glaserweil.com
    21           rbuckner@glaserweil.com
                 cc.han(a),glaserweil. com
    22

    23   Attorneys for Cascade Technologies corp.:
         Patrick C. McGarrigle, Esq.
    24   Magarrigle Kenney & Zampiello, APC
         9600 Topanga Canyon Blvd., Suite 200
    25   Chatsworth, California 91311
         Tel:    818/998-3300
    26   Fax: 818/998-3344
         email: patrickm(a),mcganiglelaw.com
    27

    28

                                                     1
Case 2:15-cv-06633-CAS-SS Document 408-7 Filed 04/10/19 Page 47 of 47 Page ID
                                  #:9848




     1   Attorneys for Defendant Henry N. Jannol, A Professional Corporation
         Law Offices of Tracey P. Hom
     2   Tracey P. Hom, Esq.
         10850 Wilshire Blvd., Suite 825
     3   Los Angeles, California 90024
         Tel:   310/551-1133
     4   Fax: 310/552-7552
         email: traceyhon1@yahoo.com
     5
         Attorneys for defendant, Jerome Swartz:
     6   Cynthis R. Levin-Moulton, Esq.
         Lance C. Arney, Esq.
     7   Moulton, Wilson & Arney
         800 Taft Street
     8   Houston, Texas 77019
         Tel:   713/353-6699
     9   Fax: 713/353-6698
         email: cmoulton@moultonwilsonarney.com
    10   email: larneyta),Inoultonwilsonarney.com

    11   Attorneys for Defendant Jerome Swartz
         George L. Hampton N, Esq.
    12   Hampton Holley LLP
         2101 East Coast Highway, Suite 100
    13   corona del Mar, CA 92625
         Tel:   949/718-4550
    14   Fax: 949/8-4580
         email: ghan1pton@hamptonholley.com
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

   28

                                                  2
